Title: To John Adams from Jacob Wagner, 17 July 1800
From: Wagner, Jacob
To: Adams, John




Sir
Department of State: Washington, 17 July 1800

Applications for the vacant office of Marshal for the District of Maryland continuing to be received, I think it my duty to forward them, tho’ some of them may probably come to hand too late. Enclosed is that of Mr. W. Matthews, and a recommendatory letter from Mr. McHenry in favor of Mr. William Wilson. I have also the honor to enclose for your signature a passport for the ship Ann Maria, now loading at New York with articles to fulfil the stipulations with the Regency of Tunis. I have ventured to transmit this document in order to save time, as on its return, the Ann Maria will in all probability be ready for sea. The Secretary of State, according to a letter I have just received from him, will be here on the 19th. current.
With perfect respect, / I have the honor to be, / Sir, your most obed. Servt.

Jacob Wagner